DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-4, 6-17, 22-23 and 25-28 are all the claims pending.  Claims 1 and 12 are amended. Claim 28 is added. 
Response to Arguments/Amendments 
 Applicant's amendments and arguments filed 7/12/2021, with respect to the rejection of present claims 1, 3-4, 6, 8-10, 12-15, 22-23 and 25-27 under 35 U.S.C. 103 as being unpatentable over Onoi et al. (US 6,180,703; “Onoi”) in view of Korchev et al. (US 2013/0273468; “Korchev”) have been fully considered but they are not found persuasive for at least the following reasons.  
Applicant contents that (1) Onoi fails to teach a filler activator as instantly claimed, as Onoi examples 16, 17 employ a polysiloxane including only methyl and ethoxy substitutes and that polysiloxane of Onoi does not include vinyl- group (remarks, page 7, third paragraph); (2) Onoi fails to teach the use of electrically resistive carbon black having the specific low surface area properties as instantly claimed, and the secondary reference Korchev teaches away from using carbon black alone (remarks, page 7, last paragraph); and (3) applicant points to the examples 16-17 of Onoi (in Table 8) in comparison with the instantly claimed rubber composition (as in Table 2 and 3), and asserts the position that the instantly claimed rubber hose exhibits unexpected 
In response to contention (1), Applicant's arguments have been carefully studied and fully considered but they are not found persuasive. The examiner does not agree with applicant’s characteristic of Onoi.  It should be noted a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. MPEP 2123.
While in the examples 16, 17 of Onoi, a polysiloxane including only methyl and ethoxy substitutes are employed, the teaching of Onoi is not limited to the pointed examples.  Contrary to applicant’s assertion, Onoi teaches the inclusion of polysiloxane containing suitable functional groups including vinyl- group (col. 5, line 9). 
Onoi teaches a rubber hose comprising a hose body (1, Fig. 1, col. 4, lines 1-5, col. 12, lines 18-33) comprising at least one layer (inner tube layer 2, Fig. 1, col. 4, lines 5-25, col. 12, lines 18-33) formed from a first composition comprising a filler activator such as polysiloxane having the formula I as defined containing various suitable organic groups depending upon the type of the rubber (col. 6, lines 29-39). Onoi teaches the inclusion of polysiloxane having the formula I as defined containing suitable functional groups including propyl and ethoxy (col. 4, lines 65-67) and vinyl-cyclohexene (col. 5, line 9), which polysiloxane meets the claimed material limitations of instantly claimed filler activator. 
 In response to contention (2), Applicant's arguments have been carefully studied and fully considered but they are not found persuasive. Applicant’s argument in regard to Korchev teaching away from using “carbon black alone” is misplaced. In the present case, it should be noted that the recited first composition for the instantly claimed rubber hose does not recite or require using carbon black alone.  Indeed, it is noted that the instantly claimed rubber hose is formed from a first composition that specifically recites among other elements, “electrically resistive carbon black filler…and an additional filler”, as recited in claims 1 and 12.   
In response to contention (3), Applicant's arguments have been fully considered but they are not found persuasive for at least the following reasons. 
 Applicant points to the data and examples of Onoi and those of the instant application in attempt to demonstrate that the presence of electrically-resistive carbon black filler having low iodine absorption of 16-27 mg/g with a polysiloxane comprising vinyl-, propyl-, and methyl groups affecting tensile strength and elongation property were unexpected (remarks, page 8). 
The pointed data and examples of Onoi and of the instant application have been carefully reviewed and studied, however, these data and applicant’s arguments cannot distinguish the instantly pending claims from the prior art because the invention claimed is not commensurate in scope with the asserted unexpected results.  
Table 2 of the present application is reproduced below for easy reference: 

    PNG
    media_image1.png
    457
    392
    media_image1.png
    Greyscale

Table 8 of Onoi is reproduced below for easy reference: 

    PNG
    media_image2.png
    324
    436
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    272
    423
    media_image3.png
    Greyscale

As seen above, the rubber composition as indicated in Table 2 of the present application and the rubber composition of Onoi in examples 16-17 as indicated in Table 8 include very different compositional elements and in very different amounts, respectively, in addition to the different carbon black filler and the different polysiloxane used.  Therefore, the argued difference in the tensile strength and elongation property in the resultant hoses is not seen as sufficient evidence to support the asserted unexpected result and cannot distinguish the instantly pending claims from the prior art. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." (MPEP 716.02 (d)). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 8-10, 12-15, 22-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Onoi et al. (US 6,180,703; “Onoi”) in view of Korchev et al. (US 2013/0273468; “Korchev”). 
Regarding claims 1, 22-23, and 25, Onoi teaches a rubber hose comprising a hose body (1, Fig. 1, col. 4, lines 1-5, col. 12, lines 18-33) comprising at least one layer (inner tube layer 2, Fig. 1, col. 4, lines 5-25, col. 12, lines 18-33) formed from a first composition comprising:

    PNG
    media_image4.png
    361
    740
    media_image4.png
    Greyscale

 - an EPDM polymer (col. 4, lines 5-40, Onoi teaches using EPDM polymer as suitable elastomer A); 
- a silane-coated filler (col. 9, lines 10-35; Onoi teaches the inclusion of suitable silane coupling agent used together with fillers, for example, silane coated silica fillers, and is considered as meeting the claimed limitations); 
- a filler activator such as polysiloxane having the formula I as defined containing various suitable organic groups depending upon the type of the rubber (col. 6, lines 29-39). Onoi teaches the inclusion of polysiloxane having the formula I as defined containing suitable functional groups including propyl and ethoxy (col. 4, lines 65-67) and vinyl-cyclohexene (col. 5, line 9) , which polysiloxane meets the claimed material limitations of instantly claimed filler activator of claim 1, and claim 25). 
Onoi teaches its rubber hose comprising a hose body (1, Fig. 1, col. 4, lines 1-5, col. 12, lines 18-33) comprising at least one layer (inner tube layer 2, Fig. 1, col. 4, lines 5-25, col. 12, lines 18-33) formed from a first composition further comprising:
- a filler such as carbon black filler (col. 4, lines 5-10, lines 43-38, Onoi teaches the inclusion of suitable carbon black filler, which is the same electrically resistive filler as that of the instant application, see instant specification, para [0048] describing that resistive filler is carbon black filler and see instant claims 26-27); and
- an additional filler (col. 3, lines 20-30, col. 4, lines 43-49, Onoi teaches the inclusion of suitable fillers that used alone or in combination, and is considered as meeting the claimed limitations of including additional filler). 
Onoi teaches the inclusion of carbon black filler, but does not specifically teach using carbon black having the specific low surface area properties as instantly claimed. 
Korchev relates to filler-polymer compositions and teaches using dual phase filler (i.e., silica-carbon dual phase filler) to control electrical resistivity in filler-polymer composition including EPDM polymers (para [0017] [0002] [0003] [0057] [0058] [0094]).  Korchev teaches that it is known that carbon black is frequently added to polymers to improve polymer stability against the damaging UV and/or IR light, but the electrical resistivity of such a composite is affected. Accordingly, there is a need to provide methods to control electrical resistivity in such a manner that one is able to maintain the electrical resistivity level of the original polymer at any loading of an optically dense carbon type filler (para [0011]). 
In particular, Korchev teaches its dual phase filler includes a silica phase and a carbon phase, of which the carbon phase is carbon black (para [0064]). Korchev teaches its dual phase filler having an iodine adsorption number of 5 to 150 mg/g (para [0069]). The dual phase filler of Korchev including a carbon phase that is of carbon black and having an iodine adsorption number of 5 to 150 mg/g (para [0064] [0069]), which range of iodine adsorption number overlaps with the instantly claimed ranges of about 16-27 mg/g iodine adsorption of claim 1, and overlaps with the instantly claimed ranges of no more than 20 mg/g iodine adsorption of claims 22-23, is considered as read on the instantly claimed electrically resistive carbon black filler. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art to modify Onoi, to include in the EPDM polymer for the hose of Onoi the dual phase filler as taught by Korchev (of which the filler of Korchev including a carbon phase that is of carbon black and having an iodine adsorption number of 5 to 150 mg/g and is taught as suitable for EPDM polymer, para [0057] [0064] [0069]), to provide an improved hose with controlled electrical resistivity as taught by Korchev, which would have arrived at a satisfactory hose meeting the claimed limitations. 
Regarding claim 3, Onoi is silent as to the dielectric strength and/or insulation resistance of its rubber hose.  However, absent a showing to the contrary, it is expected that the rubber hose of Onoi would possess same or similar properties as the instantly claimed rubber hose, such as capable of passing the dielectric strength test in IEC 
Regarding claim 4, Onoi teaches in one of its embodiments of hose, the suitable amount of filler activator (i.e., C of Onoi/polysiloxane) is about 1-40% by weight of the electrically resistive filler (i.e., filler B of Onoi) (col. 8, lines 1-7), of which the calculated weight ratio of electrically resistive filler (i.e., filler B of Onoi) to filler activator (i.e., C of Onoi/polysiloxane) falls within the broad range as instantly claimed, i.e., 100:1 to 5:1, meeting the claimed limitations. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
Regarding claim 6, Onoi teaches the amount of silane couple agent added is a result effective variable, and teaches the ratio of silane-coated filler to the additional filler is about 1-20% (col. 9, lines 30-63), of which the calculated weight ratio falls within the broad range as instantly claimed, i.e., 1:10 to 10:1, meeting the claimed limitations. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Regarding claim 8, Onoi teaches its hose further comprises a reinforcement layer (reinforcing layer 3, col. 12, lines 20-23, Fig. 1). 
Regarding claim 9, Onoi teaches the reinforcement layer (3) is a textile braid of polyester fibers (col. 12, lines 20-23), meeting the claimed limitations. 
Regarding claim 10, Onoi teaches its rubber hose further includes an outer cover layer (outer layer 4, Fig. 1) prepared from a second composition (col. 12, lines 20-26). 
Regarding independent claim 12, Onoi teaches a rubber hose comprising a hose body (1, Fig. 1, col. 4, lines 1-5, col. 12, lines 18-33) comprising at least one layer (inner tube layer 2, Fig. 1, col. 4, lines 5-25, col. 12, lines 18-33) formed from a first composition comprising:

    PNG
    media_image4.png
    361
    740
    media_image4.png
    Greyscale

 - an EPDM polymer (col. 4, lines 5-40, Onoi teaches using EPDM polymer as suitable elastomer A); 
- a filler activator such as polysiloxane having the formula I as defined containing various suitable organic groups depending upon the type of the rubber (col. 6, lines 29-39). Onoi teaches the inclusion of polysiloxane having the formula I as defined containing suitable functional groups including propyl and ethoxy (col. 4, lines 65-67) and vinyl-cyclohexene (col. 5, line 9) , which polysiloxane meets the claimed material limitations of instantly claimed filler activator. The selection of a known 
Onoi teaches its rubber hose comprising a hose body (1, Fig. 1, col. 4, lines 1-5, col. 12, lines 18-33) comprising at least one layer (inner tube layer 2, Fig. 1, col. 4, lines 5-25, col. 12, lines 18-33) formed from a first composition further comprising:
– a silane-coated kaolin clay filler (col. 9, lines 10-35; Onoi teaches the inclusion of suitable silane coupling agent used together with fillers, of which the suitable fillers including clay, kaolin clay, col. 4, lines 44, col. 11, lines 19, see examples in Table 10 and Table 11, meeting the claimed material limitations of instantly claimed silane-coated kaolin clay filler); 
- a filler such as carbon black filler (col. 4, lines 5-10, lines 43-38, Onoi teaches the inclusion of suitable carbon black filler, which is the same electrically resistive filler as that of the instant application, see instant specification, para [0048] describing that resistive filler is carbon black filler); and
- an additional filler (col. 3, lines 20-30, col. 4, lines 43-49, Onoi teaches the inclusion of suitable fillers that used alone or in combination, and is considered as meeting the claimed limitations of including additional filler). 
Onoi teaches the inclusion of carbon black filler, but does not specifically teach using carbon black having the specific low surface area properties as instantly claimed. 
Korchev relates to filler-polymer compositions and teaches using dual phase filler (i.e., silica-carbon dual phase filler) to control electrical resistivity in filler-polymer composition including EPDM polymers (para [0017] [0002] [0003] [0057] [0058] [0094]).  Korchev teaches that it is known that carbon black is frequently added to polymers to 
In particular, Korchev teaches its dual phase filler includes a silica phase and a carbon phase, of which the carbon phase is carbon black (para [0064]). Korchev teaches its dual phase filler having an iodine adsorption number of 5 to 150 mg/g (para [0069]). The dual phase filler of Korchev including a carbon phase that is of carbon black and having an iodine adsorption number of 5 to 150 mg/g (para [0064] [0069]), which range of iodine adsorption number overlaps with the instantly claimed ranges of about 16-27 mg/g iodine adsorption of claim 12, and is considered as read on the instantly claimed electrically resistive carbon black filler. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art to modify Onoi, to include in the EPDM polymer for the hose of Onoi the dual phase filler as taught by Korchev (of which the filler of Korchev including a carbon phase that is of carbon black and having an iodine adsorption number of 5 to 150 mg/g and is taught as suitable for EPDM polymer, para [0057] [0064] [0069]), to provide an improved hose with controlled electrical resistivity as taught by Korchev, which would have arrived at a satisfactory hose meeting the claimed limitations. 
Regarding the specific amount of each one of the elements in the first composition as instantly claimed in claim 12, it is noted that Onoi teaches the amount of fillers in its EPDM polymer resin, including the amount of the electrically resistive filler/carbon black, and the amount of filler activator such as polysiloxane, are result effective variables that affects the properties and processability of the resultant rubber blend (col. 7, lines 57-67, col. 8, lines 1-7). 
Absent a showing of criticality with respect to the specific amount of elements (including the EPDM polymer, the electrically resistive filler, the filler activator, silane-treated filler and additional filler) of the first composition (result effective variables), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the respective amount of the element through routine experimentation in order to achieve the desired properties of the rubber hose produced. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.
Regarding claims 13-14, Kurimoto teaches its first composition further comprises desired agents, additives and/or processing aid, including a peroxide donor curative, a plasticizer, and an antioxidant, process aid such as acid scavenger, paraffin oil (para [0060], [0072]. [0074][0075]), meeting the claimed limitations. 
Regarding claim 15, Kurimoto teaches its hose further comprises a reinforcement layer (reinforcing layer 14, para [0057], Fig. 1). 
Regarding 26-27, it is noted that Onoi teaches the amount of fillers in its EPDM polymer resin, such as the amount of the electrically resistive filler/carbon black added 
Absent a showing of criticality with respect to the specific amount of the electrically resistive filler/carbon black of the first composition (a result effective variables), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the amount of the electrically resistive filler/carbon black through routine experimentation in order to achieve the desired properties of the rubber hose produced, which would have arrived at a workable amount that falls within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.
Regarding claim 28, regarding the specific amount of each one of the elements in the first composition as instantly claimed, it is noted that Onoi teaches the amount of fillers in its EPDM polymer resin, including the amount of the electrically resistive filler/carbon black, the amount of silane-coated filler/kaolin clay, and the amount of filler activator such as polysiloxane, are result effective variables that affects the properties and processability of the resultant rubber blend (col. 7, lines 57-67, col. 8, lines 1-7). 
Absent a showing of criticality with respect to the specific amount of elements (including the EPDM polymer, the electrically resistive filler, the filler activator, silane-treated filler and additional filler) of the first composition (result effective variables), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the respective amount of the element through routine experimentation in order to achieve the desired properties of the rubber hose produced. .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Onoi as applied to claim 1 above, in view of Tang et al. (US 9,139,727). 
The limitations of claim 1 are taught by Onoi as discussed above. 
Regarding claim 7, Onoi does not specifically teach the inclusion of EPDM blend in its first composition. 
Tang teaches a blend of EPDM of low ethylene EPDM polymer and high ethylene EPDM polymer in a desired weight ratio that offers good physical and chemical properties and offers good processability (col. 1, lines 64-65, col. 3, lines 60-66, col. 6, lines 1-55). 
It would have been obvious to one of ordinary skill in the art to modify the hose of Onoi, to include a blend of EPDMs as taught by Tang, to provide an improved hose with good physical and chemical properties and improved processability as taught by Tang (col. 1, lines 64-65, col. 3, lines 60-66, col. 6, lines 1-55), which would have arrived at a satisfactory hose that is the same as instantly claimed. 

Claims 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Onoi as applied to claim 10 and 15 above, in view of Shifman (US 7,228,877). 
The limitations of claims 1 and 10, and claims 12-15 are taught by Onoi as discussed above. 
Regarding claim 11, Onoi does not specifically teach the inclusion of an outer layer of the specific material as instantly claimed.  
In the same field of flexible hose, Shifman teaches a hose body (Fig.1) comprising inner layer (10), reinforcing layer (12), and Shifman teaches the inclusion of an outer protective layer (18, col. 6, lines 10-19) of chlorinated polyethylene polymers which provides chemical resistance and vapor permeation resistance (col. 7, lines 33-35, col. 8, lines 1-2). 
It would have been obvious to one of ordinary skill in the art to modify the hose of Onoi, to include an outer protective layer of chlorinated polyethylene polymers as taught by Shifman, to provide an improved hose with protective layer that provides chemical resistance and vapor permeation resistance as taught by Shifman (col. 7, lines 33-35, col. 8, lines 1-2), which would have arrived at a satisfactory hose that is the same as instantly claimed. 
Regarding claim 16, Onoi does not specifically teach the inclusion of an outer layer of the specific material as instantly claimed.  
In the same field of flexible hose, Shifman teaches a hose body (Fig.1) comprising inner layer (10), reinforcing layer (12), and Shifman teaches the inclusion of an outer protective layer (18, col. 6, lines 10-19) of chlorinated polyethylene polymers which provides chemical resistance and vapor permeation resistance (col. 7, lines 33-35, col. 8, lines 1-2). 
It would have been obvious to one of ordinary skill in the art to modify the hose of Onoi, to include an outer protective layer of chlorinated polyethylene polymers as taught by Shifman, to provide an improved hose with protective layer that provides chemical 
Regarding claim 17, Onoi is silent as to the tensile strength and/or elongation, or modulus of its first composition. However, it is expected that the first composition of rubber hose of modified Onoi would possess same or similar properties as the instantly claimed first composition of the rubber hose (including having tensile strength of 2000-2500 psi when tested according to ASTM D412; or having Percent elongation of 275-350 % when tested according to ASTM D412; or having 100% Modulus of from 800-1000 psi when tested according to ASTM D412; or having Shore A Hardness of from 75-80 pts when tested according to ASTM D2240; or having Minimum burst strength of 1200 psi), because the first composition of rubber hose of modified Onoi and the instantly claimed first composition of rubber hose are identical or substantially identical in composition.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YAN LAN/           Primary Examiner, Art Unit 1782